Citation Nr: 1547994	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  15-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the RO reopened previously denied claims of service connection for bilateral hearing loss and tinnitus, but confirmed and continued the prior denial of service connection for bilateral hearing loss and tinnitus.  

Although the RO reopened the claim, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus based on a finding that no hearing loss or tinnitus was shown in service, or currently.  The Veteran did not appeal that determination.  

2.  Presuming its credibility, the evidence associated with the record since February 2009 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The February 2009 rating decision denying service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2009 rating decision, the RO denied the Veteran's claims of service connection for hearing loss and tinnitus.  The basis of the denial was that no hearing loss or tinnitus was shown during service, and the Veteran did not provide any evidence showing a current hearing loss disability or tinnitus.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The February 2009 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The relevant evidence of record at the time of the February 2009 rating decision included service treatment records, showing that whispered voice tests at entry in July 1953 and at the time of discharge in July 1955 were normal at 15/15.

Since the February 2009 rating decision, additional evidence has been associated with the claims file, including a July 2014 VA audiology examination report diagnosing sensorineural hearing loss and tinnitus.  Also, additional evidence included the Veteran's statement in support of claim noting that he first noted his hearing loss in service and that it had progressed since that time.  The statement also indicates that the Veteran did not have ear protection during service and worked around noise as a diesel mechanic; and, although he worked as a mechanic after service, he was provided with, and used, ear protection after service.  Presuming the credibility of this evidence, it is new and material because it shows a current hearing loss disability for VA purposes and suggests that the Veteran's current hearing loss and tinnitus may be related to in-service noise exposure.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claims of service connection for hearing loss and tinnitus.  As the new evidence addresses the reasons for the prior denial, it is material and the claim may be reopened.  

Although the Board has reopened the claims, it finds that additional development is required prior to appellate disposition.  These issues are therefore addressed in the REMAND which follows.

ORDER

New and material evidence to reopen the claim of service connection for bilateral hearing loss has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for tinnitus has been received; to this limited extent, the appeal is granted.  
REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  

Service connection may not be established for disability due to impaired hearing unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

There are no audiometric findings in the Veteran's service treatment records (STRs) that meet the criteria at 38 C.F.R. § 3.385; and, the only method of testing the Veteran's hearing during service was via a whispered voice test, which indicated normal hearing at 15/15.  See July 1953 entrance examination and July 1955 discharge examination.  The Board does not consider the findings of those whispered voice tests to be probative in this case, because they have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur. Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").  

Moreover, the appellant's DD-214 and his written statements document his duties working on diesel engines and around generators as his exposure to noise in service.  

VA examination findings from July 2014 show the left ear with 94 percent speech discrimination.  Decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) is 20, with a 15 dB loss at 1000 Hz, a 45 dB loss at 2000Hz, a 90 dB loss at 3000 Hz, and a 100 dB loss at 4000 Hz.  The right ear shows 80 percent speech discrimination.  Decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) is15, with a 15 dB loss at 1000 Hz, a 75 dB loss at 2000 Hz, a 70 dB loss at 3000 Hz, and a 75dB loss at 4000 Hz.  Thus, the audiometric findings from July 2014 shows a current bilateral hearing loss disability for VA purposes.  In addition, ipsilateral and contralateral acoustic reflexes were abnormal bilaterally.  

However, the examiner opined that the Veteran's current hearing loss and tinnitus were unrelated to service because the Veteran admitted to post-service noise exposure from working as a mechanic his entire life; and, the Veteran cited the onset of his hearing problems, including tinnitus, as 5 to 6 years prior to the examination.  The examiner noted that the Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to Present finds that the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  

In a January 2015 statement in support of his claim, the Veteran reported that his duties in service including maintaining, repairing and servicing portable power units including diesel generators.  It was very noisy and no ear protection was provided.  The Veteran further stated that when he returned to the United States from Korea, his hearing became marginal.  He reported seeking treatment from Hines Hospital in Illinois, but was told his income was too high to receive VA assistance.  He did not receive help from the VA until he moved to Missouri.  At that point, the Veteran's hearing was reportedly very limited.  In his statement, the Veteran reports that he receives treatment at the Poplar Bluff VA Medical Center.  

In light of the Veteran's statement, it appears that the VA examiner in July 2014 may have been misinformed regarding the onset of the Veteran's hearing loss and tinnitus; and, was not aware that the Veteran wore hearing protection.  Accordingly, a new VA examination is necessary to decide the claims.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record, including, but not limited to VA treatment records from Poplar Bluff.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran not currently of record, including records from the Poplar Bluff VA Medical Center, and Hines Hospital in Illinois.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all outstanding private records identified by the Veteran as pertinent to his claims.  All attempts to obtain any such identified records should be documented in the record.  

3.  Schedule the Veteran for a VA examination by an authorized audiologist with appropriate expertise to determine the nature and etiology of the bilateral hearing loss and tinnitus.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether any current hearing loss and/or tinnitus, at least as likely as not (a probability of 50 percent or greater) began in or is related to the Veteran's in-service acoustic trauma.  

In this regard, the examiner's attention is directed to the Veteran's assertions that he first noticed a hearing loss during service; he did not have hearing protection during service, but did wear such hearing protection during his post-service employment.  Please provide a complete explanation for the opinion.  In addition, the examiner should be mindful that in-service noise exposure is conceded; and, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  Then, readjudicate the claims of service connection for bilateral hearing loss and tinnitus.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


